Citation Nr: 0612654	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of prostate cancer, status prostatectomy, 
currently rated as 60 percent disabling.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1952 to June 1956 
and from April 1957 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Prostate cancer, status post prostatectomy, is productive of 
voiding dysfunction and urinary leakage, requiring the 
wearing of absorbent materials that must be changed more than 
4 times a day; however, no local recurrence or metastasis of 
malignant neoplasms of the genitourinary system are 
demonstrated, and there is no evidence of renal dysfunction.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
prostate cancer status post prostatectomy are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, Diagnostic Codes 7528, 
7542 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
February 2002, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A letter dated in 
May 2002 instructed veteran regarding the evidence necessary 
to substantiate the claim and requested that he identify 
evidence supportive of the claim.  A letter dated in April 
2004 notified the veteran that the RO had requested medical 
records from the veteran's private physicians.  There was 
subsequent process in May 2005.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent private treatment records have been 
obtained, and the veteran has been afforded VA examinations.  
The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is satisfied 
that the duty to assist requirements of the VCAA and the 
implementing regulations have been satisfied with respect to 
the issues on appeal.

Analysis

By a rating action of November 2002, the RO granted service 
connection for prostate cancer status prostatectomy; a 100 
percent rating was assigned, effective February 28, 2002, and 
a 60 percent rating was assigned, effective November 1, 2002.

The veteran reports that he experiences leakage which 
requires that he wear absorbent undergarments which must be 
changed up to six times per day.  He also indicates that he 
must wake up four to five times per night to urinate and that 
he has urinary frequency during the day.

Prostate cancer was diagnosed via biopsy in February 2002, 
and the veteran underwent radical retropubic prostatectomy in 
April 2002.  Postoperatively he had a bladder neck 
contracture which required surgical intervention and dilation 
of the bladder neck.  There is no indication that subsequent 
dilation and drainage have been required.

On VA examination in April 2003, the veteran reported that he 
used two to three incontinence pads per day and two per 
night.  Prostate specific antigen was less than 0.1.  The 
diagnoses were adenocarcinoma of the prostate treated with 
radical retropubic prostatectomy and urinary incontinence 
requiring two to three pads per day and two pads per night.

A private urodynamic evaluation was carried out in December 
2003.  The veteran had increased sensation, decreased 
compliance, and decreased urodynamic capacity.  Valsalva leak 
was reproduced at a volume of 100 cc and a vesicle pressure 
of 26 cm of H2O.  Detrusor leak point was determined to be at 
a volume of 289 cc and a detrusor pressure of 55 cm of H2O.  
The veteran was not able to stop the leak and was allowed to 
void.

A December 2004 private treatment note indicates that the 
veteran discontinued medication for incontinence because he 
was unable to tolerate the side effects.  The provider noted 
that since that time he had experienced an exacerbation of 
his incontinence.  Placement of an artificial urinary 
sphincter was discussed.  The veteran reported that he was 
having more frequent nocturnal enuresis.  Regarding follow-up 
of the prostate cancer, there was no evidence of recurrence.  
The provider noted that the veteran's prostate specific 
antigen was undetectable.

An additional VA examination was carried out in March 2005.  
With regard to frequency, the veteran reported that he had to 
void every 40 minutes during the day and three to four times 
at night.  He denied hesitancy and endorsed urgency.  He 
denied urge incontinence and dysuria.  He reported that he 
used six to seven pads a day.  The examiner noted that there 
was no indication of recurrent urinary tract infection.  He 
indicted that catheterization was not needed and that there 
had been no drainage procedures.  The diagnosis was status 
post radical retropubic prostatectomy for adenocarcinoma of 
the prostate, with voiding dysfunction and incontinence.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The pertinent 
criteria provide descriptions of various levels of disability 
in each of these symptom areas.  Where diagnostic codes refer 
the decisionmaker to these specific areas dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.  

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system, will be rated as 100 percent disabling.  
38 C.F.R. § 4.115b (2005).  A Note to this code section 
states that, following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, rate 
on residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.

Under 38 C.F.R. § 4.115a, renal dysfunction with albumin and 
casts with history of acute nephritis or hypertension non-
compensable under Diagnostic Code 7101, warrants a non 
compensable rating; with albumin constant or recurring with 
hyaline and granular casts or red blood cells or transient or 
slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101, warrants a 30 percent rating; 
with constant albuminuria with some edema or definite 
decrease in kidney function or hypertension at least 40 
percent disabling under Diagnostic Code 7101, warrants a 60 
percent rating; with persistent edema and albuminuria with 
BUN 40 to 80mg% or creatinine 4 to 8mg% or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion warrants an 80 percent 
rating; and requiring regular dialysis or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria or BUN more than 80mg% or creatinine 
more than 8mg% or markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 
100 percent rating.

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day, a 60 percent evaluation 
is warranted.  When there is leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day, a 40 percent disability rating is warranted.  A 20 
percent rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day. 

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  A 20 percent 
rating contemplates daytime voiding interval between 1 and 2 
hours, or awakening to void 3 to 4 times per night.  A 10 
percent rating contemplates daytime voiding interval between 
2 and 3 hours, or awakening to void 2 times per night. 

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  38 C.F.R. § 4.115.  A 30 
percent rating contemplates urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  A noncompensable 
rating contemplates obstructive symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year. 

The statements of the veteran are to the effect that he 
continues to have urine leakage, necessitating the constant 
use of absorbent materials both during the day and at 
nighttime.

The Board notes that the current 60 percent rating is the 
maximum allowable under Diagnostic Code 7528 for urine 
leakage.

In the veteran's case, the predominant area of a voiding 
dysfunction appears to be that of urine leakage.  Having 
carefully reviewed the evidence pertaining to the veteran's 
claim, the Board finds that a rating in excess of 60 percent 
for urinary leakage is not warranted.  Nor does the evidence 
show any symptoms or clinical findings indicative of renal 
dysfunction that would warrant a rating in excess of 60 
percent.  38 C.F.R. § 4.115a.  Accordingly, the Board finds 
that there is no basis for a rating in excess of 60 percent 
for the service-connected residuals of prostate cancer under 
Diagnostic Code 7528.

Nor is there evidence that the veteran's service-connected 
disability presents exceptional or unusual circumstances to 
warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (1).  Thus, the Board finds that the veteran's 
present disability picture supports the criteria for the 
assignment of no more than a 60 percent rating.  38 C.F.R. § 
4.7.


ORDER

Entitlement to an evaluation in excess of 60 percent for 
prostate cancer, status post prostatectomy is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


